Citation Nr: 1715682	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1954 to April 1971.  He died in June 1975.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

An November 1975 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, this decision was confirmed by a February 1984 RO decision, and evidence obtained since the February 1984 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1983).

2.  New and material evidence has not been submitted, and the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in letters dated in October 2010 and September 2012. 

Neither the appellant, nor her representative, has either alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

The Board notes that the rating decision has clearly explained the issue in this case to the appellant.  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The information and evidence that has been associated with the claims file includes the Veteran's service medical records, service personnel records, VA treatment records, and statements from the appellant.  A medical opinion was not obtained in conjunction with the petition to reopen the claim for service connection for the cause of the Veteran's death.  VA has no specific duty to obtain a medical opinion with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  The appellant has not presented new and material evidence sufficient to reopen her previously denied claim.  Therefore, VA does not have an obligation to obtain an opinion.  Consequently, the Board finds that VA's duty to assist has been met. 


New and Material Evidence

In a June 2014 rating decision, the appellant's application to reopen a previously disallowed claim for service connection for the cause of the Veteran's death was denied.  The appellant's claim was originally denied in an unappealed November 1975 rating decision, because the Veteran had no service connected disabilities and no evidence had been presented linking the Veteran's cause of death to service.  This denial was confirmed by a letter decision in February 1984, which found that new and material evidence had not been submitted.  The Veteran's death certificate listed the cause of death as cardiac arrest due to anoxia and uremia due to pancreas cancer.  The evidence of record at the time of the February 1984 RO decision included the Veteran's death certificate, his service treatment records, his VA medical records, and the claim for service connection for the cause of the Veteran's death.

It does not appear that the appellant perfected an appeal of this claim.  Thus, the November 1975 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1970).  Likewise, following the issuance of the February 1984 RO decision to continue the denial, the appellant failed to file an appeal or submit new and material evidence.  Therefore, this claim may not be reopened unless new and material evidence has been submitted.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the appellant has submitted no new evidence related to the cause of the Veteran's death, but merely continues to maintain her position that the Veteran's death was related to service.  In January 2013, the appellant asserted that the Veteran's cause of death was due to his service in the Republic of Korea and the Republic of Vietnam, where he was exposed to herbicide agents.  However, the Veteran was only granted service connection for left shoulder shrapnel wounds.  In addition, his cause of death was reported as cardiac arrest, due to anoxia and uremia due to pancreatic cancer.

However, even if the appellant's claim was reopened, the list of diseases afforded presumptive service connection based on exposure to herbicide agents does not include pancreatic cancer.  Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to that disability.  Furthermore, the appellant has submitted no new and material evidence establishing the Veteran's pancreatic cancer was directly related to his service, to include exposure to herbicide agents.

As such, new medical evidence has not been identified or submitted, nor has any evidence been submitted which would in any way be material to the claim.

Further, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  As such, this evidence is not material as it does not present a reasonable possibility of substantiating the claim, as it is not competent evidence.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board points out that without any actual medical evidence having been presented to indicate that the Veteran's pancreatic cancer was due to his active service, any statements from the appellant will not be a sufficient basis on which to reopen her claim.

The Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service, including his service during both the Korean and Vietnam Wars for which he was awarded multiple medals.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Given the absence of receipt of any new and material evidence since the February 1984 RO decision, reopening the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has not been presented and the petition to reopen the previously denied claim for service connection for the cause of the Veteran's death is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


